CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Strategic Series Trust of our report dated June 20, 2017, relating to the financial statements and financial highlights, which appears in Franklin Focused Core Equity Fund, Franklin Growth Opportunities Fund, Franklin Small Cap Growth Fund, and Franklin Small-Mid Cap Growth Fund’s Annual Report on Form N-CSR for the year ended April 30, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California August 23, 2017 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Strategic Series Trust of our report dated June 20, 2017, relating to the financial statements and financial highlights, which appears in Franklin Biotechnology Discovery Fund and Franklin Natural Resources Fund’s Annual Report on Form N-CSR for the year ended April 30, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California August 23, 2017 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Strategic Series Trust of our report dated June 20, 2017, relating to the financial statements and financial highlights, which appears in Franklin Flexible Alpha Bond Fund’s Annual Report on Form N-CSR for the year ended April 30, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California August 23, 2017 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Strategic Series Trust of our report dated June 20, 2017, relating to the financial statements and financial highlights, which appears in Franklin Strategic Income Fund’s Annual Report on Form N-CSR for the year ended April 30, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers
